Citation Nr: 1047537	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to July 1970.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans Law 
Judge in August 2006.  

In November 2006 and May 2009, the Board remanded these issues 
for additional development.  

On August 25, 2010, prior to the Board adjudicating these issues, 
a written withdrawal of the issues of entitlement to evaluations 
in excess of 10 percent for peripheral neuropathy of the right 
and left upper and lower extremities was received from the 
Veteran.   


FINDING OF FACT

On August 25, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran informed the Board that a withdrawal of 
his appeal with respect to the matters of entitlement to initial 
evaluations in excess of 10 percent for peripheral neuropathy of 
the right and left upper and lower extremities was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with 
respect to the matters of entitlement to initial evaluations in 
excess of 10 percent for peripheral neuropathy of the right and 
left upper and lower extremities have been met.  38 U.S.C.A. § 
7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, by written correspondence 
received at VA on August 25, 2010 has withdrawn his appeal with 
respect to the matters of entitlement to initial evaluations in 
excess of 10 percent for peripheral neuropathy of the right and 
left upper and lower extremities and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to those issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to the 
matters of entitlement to initial evaluations in excess of 10 
percent for peripheral neuropathy of the right and left upper and 
lower extremities and it is dismissed.



ORDER

The appeal with respect to the matters of entitlement to initial 
evaluations in excess of 10 percent for peripheral neuropathy of 
the right and left upper and lower extremities is dismissed.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


